—Appeal by the petitioner from (1) a judgment of the Supreme Court, Dutchess County (Amodeo, J.), entered September 16, 1992, which dismissed his proceeding to review a determination of the respondent dated January 1, 1992, and (2) an order of the same court entered September 29, 1992, which denied his motion to reargue.
Ordered that the appeal from the order is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues *620which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.